Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk 8926377 in view of Nelson 537, Cafiero 793, Regnier 002 and Regnier 188.
For claim 1, Kirk figures 5-7, includes a housing 500 with two rows of offset terminals, the rows transversely offset, see figure 7, and for receiving an edge of an optical module board but does not having the recited arrangement of transmission, low speed, ground, etc. contacts.  Nelson, see figures 4, 5, includes board with power, grounds and transmission pads on both sides arranged as recited in claim 1, see last office action page 2, paragraph 3.                      Obvious to form Kirk optical board with such rows of terminal pads but offset in view of Cafiero and both Regnier patents.  Then further obvious to form Kirk figures 5-7 contacts rows to match such pads ground transmission etc.  These changes enable proper transmission of currents, the offset features to lessen chance of shorting.  Kirk housing includes two rows of terminals with a lower first row having movable portions ends see figure 2, part 212 at greater distance from pcb than the top of the second group lower incline 618a.  The relationship of the movable end to upper incline 618B    also appears to meet this limitation but patent is not explicit.    Therefor it is stated    that it  would have been obvious to so form the first group contact ends with respect to  618B since that would  be adequate for intended use .   
Claim 2, Kirk at 1010 includes such grounding member.  Claim 3,  reads  on  Kirk   as modified.  Claim 4, Kirk fixed ends 616 are folded in the insertion direction   and to be fixed to the wiring board pads and would be located adjacent to pads on the wiring board.                   For claim 6, note Kirk module cage figure 17 at 17, 30.  Obvious to use such cage for figure 5 connector as modified to provide operable connection assembly.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the reference as applied to claim4 directly above, and further in view of Cina 8371861.
Kirk assembly as modified lacks use of plug on optical module board.  Cina uses a plug figure 5 at 52.  Obvious to use such plug on the board to avoid wear on edge.  
Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson 10101537 in view of Cafiero 793, Regnier 002 and Regnier 188 and Kirk 8926377.
For claim 7, Nelson figure 1B includes optical module with an optical board 124 having upper and lower rows of pads including low speed signal lines, transmission and receiver lines all arranged are set forth in last office action paragraph 3.  See column 10, line 31.  Nelson does not include the rows to be offset.  First with no asserted result such change deemed obvious variation.  Second such offset of overlapping rows is shown by Cafiero figures 5A, 5B, Regnier 002 at figure 2 and Regnier 188 figure 13, it being clear the offset contacts are to match offset pads on a pcb.  Therefore, obvious to offset rows of pads on edge of Nelson optical board for lower chance of shorting.  Nelson also lacks use of a receptacle assembly with housing and cage to accommodate a module in manner recited.  Kirk figures 5-7, 17 shows such device.  Obvious to use such Kirk type  receptacle  in Nelson system to provide connection to the module board.  The Kirk receptacle includes a housing and upper and lower row of contacts.  For lines 34-38 limitation, the Kirk lower row movable portion innermost end, see figure 2 at 212 distance to wiring board is seen to be greater than distance from top of inclined portion 618a to wiring board and in addition appears greater than distance from top incline 618B to wiring board.  Since not shown it is therefor stated to be  deemed obvious to so form the contacts since there is no need to extend tip 212 further downward below bottom wall of slot.  For claim 11, the Kirk lower row movable portion innermost end, see 212 is the part closet to the second row coupling portion 640.  
Applicant's arguments filed with the amendment have been fully considered but they are not persuasive. The arguments are directed   to  material added at claim 1, lines 30-34 and similar material of claim 7 regarding contact shapes.  However, Kirk figure 7, taken figures 2 and 5 shows such features.  Note first group movable contact end at 212 to be clearly at greater distance from a support pcb than is upper end of inclined portion 618A and appearing to also be at greater distance to support  pcb than  is  upper end of inclined portion 618B.  Therefore, this  added  limitation to which   main arguments are directed does not avoid Kirk teachings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/               Primary Examiner, Art Unit 2832